Citation Nr: 0810284	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease and, 
if so, whether service connection should be granted for heart 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for beriberi.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peptic ulcer 
disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
osteoarthritis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from November 1941 to December 1942.  The 
veteran was held as a prisoner of war by the Japanese 
government from April 1942 to December 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  Relevant to this appeal, the RO denied service 
connection for pulmonary tuberculosis.  The RO further 
determined that new and material evidence sufficient to 
reopen a claim for service connection for beriberi had not 
been submitted but that new and material evidence had been 
submitted to reopen the claim of service connection for 
ischemic heart disease; service connection was then denied 
for ischemic heart disease.  Irrespective of the agency of 
original jurisdiction's (AOJ's) determination, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a January 2006 rating decision, the RO denied the 
veteran's request to reopen claims of service connection for 
peptic ulcer disease and post-traumatic osteoarthritis.

The issues of whether new and material evidence has been 
presented to reopen claims of service connection for peptic 
ulcer disease and post-traumatic osteoarthritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was a prisoner of war (POW).

3.  The AOJ denied the claim of entitlement to service 
connection for beriberi and for ischemic heart disease in an 
August 2002 rating decision.  Notice was issued to the 
veteran in August 2002.  The veteran did not appeal the 
decision.

4.  Since the August 2002 rating decision, which denied 
service connection for beriberi, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.

5.  Since the August 2002 rating decision, which denied 
service connection for heart disease, evidence that relates 
to an unestablished fact necessary to substantiate the claim 
has been presented.

6.  The competent evidence of record does not demonstrate 
that the veteran has a current diagnosis of ischemic heart 
disease, beriberi heart disease, atherosclerotic heart 
disease, hypertensive vascular disease (including 
hypertensive heart disease) and/or their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).

7.  Pulmonary tuberculosis was not manifested in service or 
within three years following active duty discharge, and is 
not shown to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service 
connection for beriberi is final.  Evidence received since 
that decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  The August 2002 rating decision that denied service 
connection for heart disease is final.  Evidence received 
since that decision is new and material.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

3.  Heart disease, to include ischemic heart disease, 
beriberi heart disease, atherosclerotic heart disease, 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia), was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Pulmonary tuberculosis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303; 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied based on the RO's October 2003, January 2004, and 
June and November 2004 letters.  VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he has a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The June 2004 letter indicated that the 
veteran should submit "any evidence" pertaining to his 
claim.  The Board therefore finds that the four Pelegrini 
elements were satisfied.  Although the June and November 2004 
letters were sent after the initial adjudication of the 
veteran's claims, the Board nevertheless finds that the 
veteran has not been prejudiced, as his claims have been 
readjudicated in a statement of the case and subsequent 
supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
veteran of the basis of the previous denial.  The January 
2004 letter clearly explained what new and material evidence 
was, and also explained that the veteran would have to submit 
evidence proving a diagnosis of beriberi and that it was 
caused by service.  The November 2004 letter again explained 
new and material evidence and that the veteran would have to 
submit evidence of the existence or diagnosis of beriberi and 
ischemic heart disease.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Although no letter compliant with Dingess was 
sent, since the claims for service connection are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

As to informing the veteran of which information and evidence 
he should provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's SMRs, 
private treatment records and VA examination records.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Regarding the veteran's claimed heart disease, the veteran 
was provided with a VA examination pertaining to this claim 
in November 2003.

With regard to the veteran's claimed beriberi, VA has not 
provided the veteran with an examination in connection with 
his claim; however, the Board finds that VA was not under an 
obligation to have the veteran examined for his claim.  The 
veteran has not brought forth new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.

Regarding the veteran's claimed pulmonary tuberculosis, 
merely filing a claim for benefits and showing a current 
illness does not trigger these duties.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence that the claimed disability began 
during service or within an applicable presumptive period, 
and evidence of an association between the claimed disability 
and that event, illness or injury in service.  38 U.S.C.A. § 
5103A;  McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  
However, the Board also notes that § 5103A only requires a VA 
examination when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  As the record in this case does contain sufficient 
medical evidence, the Board finds that a VA examination is 
not required for the veteran's claimed pulmonary 
tuberculosis.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  



New and Material Evidence to Reopen the Claim for Service 
Connection for Beriberi

Historically, in this case, the veteran initially applied for 
service connection for beriberi in November 2000.  The RO 
denied his claim in August 2002 on the basis that service 
connection for beriberi was not shown by the evidence of 
record, in that there was no current diagnosis of beriberi.  
The veteran did not appeal.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  The RO's decision is final.  38 U.S.C.A. § 7105.  

Section 5108 provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  New evidence 
is defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board has carefully considered the evidence of record and 
finds that the evidence is not new and material.

Historically, the veteran applied for service connection for 
beriberi and was denied service connection in August 2002.  
At the time of the RO's decision, the evidence of record 
consisted of various service medical records, private medical 
records, and a VA examination dated May 2002.  

Since the August 2002 RO decision, the veteran has submitted 
numerous new pieces of evidence, including various private 
medical records, and affidavits prepared by private 
individuals, none of whom is a physician.  The veteran 
received further VA examinations, although these examinations 
did not pertain to the veteran's beriberi.  Reports from 
these examinations have been made a part of the record.  

The evidence is new, in that the RO has not considered it 
before.  However, it is not material, in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Regarding the private medical reports, although these 
reports do discuss many other diseases, they do not indicate 
that the veteran currently has a diagnosis of beriberi, nor 
do they indicate that the veteran suffers from any residuals 
of beriberi.  Although a letter from a private physician 
dated July 2004 indicates that the veteran had beriberi in 
service, it does not indicate that the veteran has a current 
diagnosis of beriberi or residuals thereof except as 
mentioned below pertaining to the heart.  Although the 
private individual's affidavits indicate that the veteran had 
edematous legs during service, they do not attribute the 
edematous legs to beriberi.  Regardless, these lay 
individuals are not competent to attribute the edematous legs 
to beriberi.  Lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  See Moray v. Brown, 5 Vet. App. 211 (1993); See also 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Evans v. Brown, 9 Vet. App. 273.  Further, these lay 
affidavits do not constitute evidence of a current 
disability.

With respect to the appellant's contentions, the Board finds 
that these are essentially cumulative of evidence already of 
record at the time of the August 2002 RO decision because the 
veteran had already submitted similar statements regarding 
the fact that he had beriberi that was caused by service.  

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

The Board addresses the veteran's claim of service connection 
for beriberi heart disease separately below.

New and Material Evidence to Reopen the Claim for Service 
Connection for Heart Disease

Again, the RO denied his claim in August 2002 on the basis 
that service connection for heart disease was not shown by 
the evidence of record, in that there was no current 
diagnosis of heart disease.  The veteran did not appeal.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  The RO's decision 
is final.  38 U.S.C.A. § 7105.  At the time of the RO's 
decision, the evidence of record consisted of various service 
medical records, private medical records, and VA 
examinations.

Since the August 2002 decision, private medical records of 
August and September 2003 indicate a diagnosis of 
atherosclerotic cardiovascular disease.  As a diagnosis of a 
presumptive POW-related has now been indicated, the veteran 
has provided evidence of a key missing element, and that 
evidence is new and material.  The claim is, therefore, 
reopened. 

Service Connection - General Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Cardiovascular-renal 
disease may also be presumed connected to service if it is 
manifest to a degree of 10 percent within one year of service 
discharge.  38 U.S.C.A §§ 1101, 1110; 38 C.F.R. §§ 3.307, 
3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Prisoner of War Presumptive Provisions

In addition to the general rules of service connection 
discussed above, special presumptions apply to former 
prisoners of war.  The term "former prisoner of war" means 
a person who, while serving in the active military, naval or 
air service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force. The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it. 38 U.S.C.A. § 101(32)(West 2002); 38 C.F.R. § 
3.1(y)(2007).

The regulation governing presumptions applicable to prisoners 
of war was amended on October 7, 2004.  Prior to this 
amendment, beriberi heart disease was defined as including 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c), Note 
(2003).  Other heart diseases were not listed.

Under the amended version, 38 C.F.R. § 3.309 relating to 
presumptive diseases concerning POWs provided as follows:

Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (codified at 38 
C.F.R. § 3.309(c)).  

Although the veteran filed his claim in September 2003, thus 
permitting the older version of section 3.309(c) to be 
applied, the Board will apply the newer version, as it 
includes assertions of additional heart diseases that could, 
potentially, be service-connected.  The Board will also 
consider whether the veteran has ischemic heart disease, as 
set forth in the older version of section 3.309(c).  The 
veteran will not be prejudiced by the application of this 
revised regulation, as this regulation liberalized the 
requirements for proving service connection for heart disease 
in former prisoners of war, in that it expands the number of 
diseases which can be service connected.

Service Connection - Pulmonary Tuberculosis

Where a veteran served ninety days or more during a period of 
war and tuberculosis becomes manifest to a degree of 10 
percent within three years from date of termination of such 
service, tuberculosis shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§  
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Legal Analysis - Heart Disease

The veteran has claimed service connection for heart disease 
and, specifically, ischemic heart disease due to beriberi.  
The veteran contends that he incurred this heart disease 
while a prisoner of war from May to December 1942.  The 
evidence of record indicates that the veteran was a prisoner 
of war.  The Board will consider both claims.  After careful 
review of the evidence, the Board finds that service 
connection is not warranted for the heart disease, including 
for ischemic heart disease based on localized edema during 
captivity.  

During service, service medical records from December 1942 
indicate that the veteran denied a past history of beriberi, 
including numbness and edema of the extremities.  The 
veteran's legs were noted to not be edematous.

The veteran was X-rayed by VA in May 2002, this X-ray 
determined that the veteran had an atheromatous aorta.  The 
veteran received a VA examination in June 2002.  Based on 
this examination, and electrocardiogram and echocardiogram 
performed during it, the examiner determined that the veteran 
did not have ischemic heart disease, and that the veteran had 
a normal size left ventricle with good systolic function.  
The examiner also noted that the veteran had an apical beat 
palpable at the fifth intercostal space.  The veteran's heart 
had a regular rhythm and there was no murmur.  The examiner, 
when asked to determine whether the veteran had heart 
disease, determined that the veteran did not have any heart 
disease.  Also of record is a private medical center record 
indicating treatment and diagnosis from August and September 
2003.  This indicates that the veteran has a diagnosis of 
atherosclerotic cardiovascular disease, cerebrovascular 
insufficiency, and an atheromatous aorta.  No basis was 
specified to support the diagnosis of atherosclerotic 
cardiovascular disease or a cerebrovascular insufficiency.  
Further, these same records indicate that an examination of 
the veteran's heart and an electrocardiogram were within 
normal limits.  Both cholesterol and triglycerides were 
measured and found to be within normal limits.

In November 2003, the veteran was provided with a VA 
examination, including an echocardiogram and 
electrocardiogram.  Echocardiogram revealed thickened mitral 
valve leaflets, thickened aortic valve leaflets, and a 
thickened aortic valve annulus.  The veteran was noted to 
have sinus bradycardia on electrocardiogram, but the examiner 
also noted on electrocardiogram that the veteran had a normal 
sized left ventricle with good systolic function.  The VA 
examiner did not note any abnormality in the veteran's heart.  
Ischemic heart disease was not found.  An electrocardiogram 
(apparently performed privately) dated April 2004 indicates a 
diagnosis of left atrial enlargement.  

X-ray reports from a private medical facility dated from May 
and December 2004 indicate that the veteran's heart size is 
normal.  A letter from a private physician dated December 
2004 notes that the veteran does not have edema of the legs, 
does not have beriberi, and does not have symptoms of heart 
failure.  Other records, including an April 2005 record from 
a private hospital, indicate that the veteran has an 
atheromatous aorta, based on an X-ray evaluation.  

In light of these various records, the Board concludes that 
the preponderance of the evidence indicates that the veteran 
does not have ischemic heart disease, atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); stroke and its complications, or beriberi heart 
disease.  The Board acknowledges that some of the records, 
particularly the treatment record from the private medical 
facility dated in August and September 2003, provide evidence 
that conflicts with the VA examination, in that it diagnoses 
the veteran with atherosclerotic heart disease.  
Additionally, the April 2004 private electrocardiogram 
indicates that the veteran has left atrial enlargement.

It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another. The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the August and September 2003 record from the private 
medical facility does not provide any rationale to support 
the conclusion that the veteran has atherosclerotic heart 
disease.  Rather, this diagnosis is summarily notated as a 
conclusion.  As there is no rationale to support the 
diagnosis of atherosclerotic heart disease, its probative 
value is severely limited.  The April 2004 electrocardiogram 
indicating left atrial enlargement also has severely limited 
probative value as subsequent x-rays showed normal heart 
size.

Regarding the VA examinations, these list tests and indicate 
specific results.  The lack of diagnosis of a heart condition 
is consistent with the results of these tests, which, as 
discussed above, did not indicate any abnormalities with the 
veteran's heart.  The Board therefore finds the VA 
examinations to be more probative.  Furthermore, the results 
of these VA examinations are consistent with some of the 
private records provided by the veteran, which, as discussed 
above, indicate that the veteran has a normal sized heart.

The Board notes the July 2004 private medical statement that 
the veteran's beriberi contributed to his ischemic heart 
disease.  However, this is of very little probative value 
because the veteran denied having beriberi in 1946, at a time 
more contemporaneous to the events in question, and the 
private doctor's assumption that the veteran had beriberi as 
a POW is not credible.  August 2004 and February 2005 
affidavits from service comrades purport to establish that 
the veteran had beriberi and edema of the legs.  However, the 
former statement from P.V. said that he saw the veteran being 
treated for swollen legs, but again this is contradicted by 
the contemporaneous evidence of record.  The same is true of 
the latter statement from A.C. who also places his 
recollections as occurring several years after the veteran's 
recognized service.  The overwhelming weight of the evidence 
is that the veteran does not have heart disease related to 
beriberi or edematous lower extremities during his POW 
service.

The Board acknowledges that both the VA and private medical 
records indicate that the veteran has an atheromatous aorta.  
While an atheromatous aorta involves the vascular system, it 
does not fall within the parameters of heart, or coronary 
disease, and is, therefore, not a disease enumerated in 
38 C.F.R. § 3.309(c).  Similarly, the VA diagnoses of 
thickened mitral valve leaflets, thickened aortic valve 
leaflets, and a thickened aortic valve annulus are also not 
diagnostic of the heart diseases listed in § 3.309(c).  As of 
yet, the heart diseases listed as presumptive diseases for 
POWs have not been demonstrated.  

Thus, after a careful review of the evidence, the Board finds 
that the veteran does not have a diagnosis of ischemic heart 
disease, beriberi heart disease, or a diagnosis of any of the 
other diseases relating to the heart listed in 38 C.F.R. 
§ 3.309(c).  Without such a diagnosis, the veteran's claim 
cannot be granted.  See Hickson.

While the veteran appears sincere in his belief that he 
currently has heart disease and it is attributable to his 
service, particularly his time as a prisoner of war, the 
veteran is not competent to diagnose a heart condition, as 
that would require a medical opinion.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for ischemic heart disease or any other 
cardiovascular disability enumerated in § 3.309(c), and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The claim for service-connected heart disease is denied.

Service Connection - Pulmonary Tuberculosis

After reviewing the entire evidence of record, the Board 
finds that service connection for pulmonary tuberculosis is 
not warranted. The competent, credible evidence of record 
fails to show that the veteran has pulmonary tuberculosis 
which can be connected to service, either on a direct or a 
presumptive basis.

In this case, the evidence of record consists of records from 
a hospital in 1942, shortly after the veteran's release from 
the prisoner of war camp.  These records indicate that on 
physical examination, the veteran's lungs were clear.  A 
fluoroscopic examination confirmed this finding.  

When asked on a separate form (apparently dated April 1949) 
to list all injuries or illnesses from July 1941 through June 
1946, the veteran indicated "none."  A March 1989 medical 
certificate also does not list pulmonary tuberculosis as a 
disease that the veteran was treated for from September 1945 
to February 1946.  In fact, this certificate notes that the 
veteran's lungs were "apparently normal" at that time. 

The earliest record of the veteran's pulmonary tuberculosis 
is an August 1987 X-ray report.  This is over forty years 
after the veteran separated from service.  The veteran has 
submitted other records which indicate a diagnosis of 
pulmonary tuberculosis.  These include a February 2001 note 
from a private physician indicating treatment for pulmonary 
tuberculosis, a note in the treatment records from a private 
medical provider dated August 2003, as well as May and 
December 2004 X-Ray reports from a private medical provider 
indicating bilateral Koch's disease.  VA examinations also 
noted abnormalities in the lungs.  Although many of these 
documents indicate that the veteran has a current diagnosis 
of pulmonary tuberculosis, none of them relate his current 
tuberculosis to his service.  

In this regard, the Board notes that during a POW protocol 
examination conducted by VA in May 2002, the social worker 
noted that the veteran's current pulmonary tuberculosis was 
caused by the hard labor and inadequate food during his 
period of captivity as a prisoner of war.  

A July 2004 letter from a private provider indicates that the 
veteran's pulmonary tuberculosis was caused by malnutrition 
suffered during World War II.  

With regard to the social worker's findings during the May 
2002 VA POW protocol examination, the social worker is not a 
physician.  There is no evidence of record that she has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, her determination is contradicted by the evidence of 
record, which indicates that the veteran first had a 
diagnosis of pulmonary tuberculosis in 1987.

With regard to the private provider's July 2004 letter, this 
letter is also contradicted by the evidence of record.  There 
is no evidence that the veteran had tuberculosis in service 
or within three years thereafter.  The Board therefore 
assigns this letter no probative weight, as it is not 
supported by the evidence of record.  

Although the veteran has contended that he has had pulmonary 
tuberculosis since service, as discussed above, the earliest 
medical record pertaining to treatment for it was from 1987.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Although it appears that the veteran sincerely believes that 
his pulmonary tuberculosis is attributable to his time spent 
in service as a prisoner of war, he is not a trained medical 
professional and therefore is not competent to offer medical 
opinions as to the etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for beriberi, and 
this claim is denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for ischemic heart 
disease, and to this extent, the appeal is granted.  

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.




REMAND

As noted in the Introduction, a January 2006 decision by the 
RO denied the veteran's request to reopen claims of service 
connection for peptic ulcer disease and post-traumatic 
osteoarthritis.  In March 2006, after notice of certification 
was sent to the veteran, the Board received a statement from 
the veteran indicating that he felt that he should be granted 
compensation for post-traumatic osteoarthritis and peptic 
ulcer disease.  The Board finds that this statement expresses 
dissatisfaction with the denial of the veteran's waiver 
request and can be construed as a notice of disagreement.  
See 38 C.F.R. § 20.201 (2007). A statement of the case was 
not issued.  The filing of a notice of disagreement initiates 
the appeal process.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board is required to remand, rather than refer, 
this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a statement of the 
case on the issues of whether or not new 
and material evidence has been received to 
reopen claims of entitlement to service 
connection for peptic ulcer disease and 
post-traumatic arthritis.  Advise the 
veteran that a timely substantive appeal 
will be necessary to perfect the appeal to 
the Board.  

2.  Only if the appeal is timely perfected 
are the issues to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


